DETAILED ACTION
 	Claims 1, 2, 5-14, and 16-19 are pending and claims 3, 4, 15 and 20 have been cancelled.
	This action is in response to the amendment filed 2/11/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on 8/6/2020 was acknowledged. Claims 6 and 7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/6/2020. Claim 9 was further withdrawn as being drawn to species II. 
Allowable Subject Matter
The indicated allowability of previous claim 15, now incorporated in to claims 1, 13 and 18, is withdrawn in view of the newly discovered reference(s) to Kanamori et al. (US 20190250645) which has been found in a final search for patentability, and an obviousness rejection with the prior reference to Hansen.  Rejections based on the newly cited reference(s) follow.
Response to Arguments
Applicant’s arguments with respect to the pending claim(s) have been considered but are moot because the new grounds of rejection(s) does not rely on any reference 
The references to Kanamori (Figure 1) and Hansen (Figure 8) teach the use of a shaft attached to the rotor and to the slider, wherein the rotor is rotatable about a threaded portion of the shaft that is positioned in a threaded attachment hole of the rotor, wherein the shaft is moveable laterally within the cavity of the housing in response to a rotation of the rotor, and wherein the slider is moveable laterally within the cavity along with the shaft. 

    PNG
    media_image1.png
    694
    1127
    media_image1.png
    Greyscale


Since applicant’s amendment did not necessitate the new grounds for rejections, this action has been made Non-Final.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5, 8, 9, 13, 14, 16 and 17 are rejected under 35 U.S.C. 102a2 as being anticipated by Kanamori et al. (US 20190250645).
Regarding claim 1, Kanamori et al. disclose an electronic reversing valve (10, see Fig. 1) “for use in a heat pump system”, the electronic reversing valve comprising: 
a housing (90,92B,92C) having multiple ports (31-33); 
a slider (59) positioned in a cavity (the cavity in 90 that it is installed within) of the housing, the slider having a channel (58), wherein the multiple ports and the channel define refrigerant flow paths (from 32-33 as shown in Fig. 1 and from 33-31 as shown in Fig. 4) depending on a position of the slider in the cavity of the housing; 
a rotor (65, para.0032) positioned in the cavity of the housing; and
a shaft (61) attached to the rotor and to the slider, wherein the rotor is rotatable about a threaded portion (61N) of the shaft that is positioned in a threaded attachment hole (65N) of the rotor, wherein the shaft is moveable laterally within the cavity of the housing in response to a rotation of the rotor, and wherein the slider is moveable laterally within the cavity along with the shaft;
a stator (66) positioned outside of the housing, wherein the rotor is designed to rotate in response to a magnetic force generated by the stator (para.0032, the magnetic force is considered as being inherent with the relation of the rotor 65 and the stator 66, “then, the energization state of the armature 66 is controlled, and the rotor 65 is controlled at any desired rotational position”).
 	Regarding claim 2, Kanamori et al. disclose the slider is moveable laterally away from the rotor when the rotor rotates in a first direction and wherein the slider is moveable laterally toward the rotor when the rotor rotates in a second direction that is 
Regarding claim 5, Kanamori et al. disclose an end portion (the lower end of 61T) of the shaft is attached to the slider and wherein the shaft is rotatable relative to the slider.
Regarding claim 8, Kanamori et al. disclose the stator (66, as shown in Fig. 1) is annularly positioned around a portion (92C) of the housing such that the stator is at least partially aligned with the rotor.
Regarding claim 9, Kanamori et al. disclose comprising one or more bleed channels (50A, 50B) fluidly connecting the cavity of the housing with one or more channels of the multiple channels.
Regarding claim 13, Kanamori et al. disclose a rotor (65) and slider assembly (61,62,50,59,17,18) of an electronic reversing valve (10, see Fig. 1) “for use in a heat pump system”, the rotor and slider assembly comprising:
a slider (50) having multiple channels (from 33-32 and from 33 to 31 as shown in Figures 4 and 5, the slider has these channels in that it is connected to them),
a rotor (65); and 
a shaft (61) attached to the rotor and to the slider, wherein the rotor is rotatable about a threaded portion (61N) of the shaft that is positioned in a threaded attachment hole (65N) of the rotor, wherein the shaft is moveable laterally in response to a rotation of the rotor, and wherein the slider is moveable laterally along with the shaft (in para.0032, “due to this, as the rotor 65 rotates, the output shaft 61 moves linearly up and down” the slider moves with the shaft, see Fig. 4,5).

Regarding claim 16, Kanamori et al. disclose that an end portion (61T end is attached to the slider through 62) of the shaft is attached to the slider and wherein the shaft is rotatable relative to the slider (para.0032, “due to this, as the rotor 65 rotates, the output shaft 61 moves linearly up and down”).
Regarding claim 17, Kanamori et al. disclose the multiple channels comprise: a first channel (50A) providing a first flow path through the slider; a second channel (50B) providing a second flow path through the slider; and a third channel (58) formed in the slider (the multiple channels are considered as comprising the first second and third channels in that they are fluidly connected with these channels).
Regarding "for use in a heat pump system", and “refrigerant”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Here, the device is capable of being used in a fluid handling heat pump system which would use refrigerant.
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-12, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Greenwalt (US 2976701) in view of Kanamori et al. (US ‘645).
Regarding claim 10, Greenwalt discloses an electronic reversing valve (64,80, col. 3, lns. 51-56) disclose the multiple ports (the 3 ports of 64 attached to 62,67,65) include: 
an outdoor unit connection port (22,20); 
an indoor unit connection port (29,24); 
a discharge line input port (12) designed to be fluidly coupled to a discharge port (11) of a compressor (10) of the heat pump system (col. 2,lns. 27-52); and 
a suction line output port (15) designed to be fluidly coupled to a suction port (14) of the compressor of the heat pump system.
Greenwalt is silent to having the electronic reversing valve having, a slider positioned in a cavity of the housing, the slider having a channel, wherein the multiple ports and the channel define refrigerant flow paths depending on a position of the slider in the cavity of the housing; a rotor positioned in the cavity of the housing; and a shaft attached to the rotor and to the slider, wherein the rotor is rotatable about a threaded portion of the shaft that is positioned in a threaded attachment hole of the rotor, wherein the shaft is moveable laterally within the cavity of the housing in response to a rotation 
Kanamori et al. teach the use of an electronic reversing valve (see Fig. 1) having, a slider (59) positioned in a cavity (the cavity in 90 that it is installed within) of the housing, the slider having a channel (58), wherein the multiple ports and the channel define refrigerant flow paths (from 32-33 as shown in Fig. 1 and from 33-31 as shown in Fig. 4) depending on a position of the slider in the cavity of the housing; 
a rotor (65, para.0032) positioned in the cavity of the housing; and
a shaft (61) attached to the rotor and to the slider, wherein the rotor is rotatable about a threaded portion (61N) of the shaft that is positioned in a threaded attachment hole (65N) of the rotor, wherein the shaft is moveable laterally within the cavity of the housing in response to a rotation of the rotor, and wherein the slider is moveable laterally within the cavity along with the shaft;
a stator (66) positioned outside of the housing, wherein the rotor is designed to rotate in response to a magnetic force generated by the stator (para.0032, the magnetic force is considered as being inherent with the relation of the rotor 65 and the stator 66, “then, the energization state of the armature 66 is controlled, and the rotor 65 is controlled at any desired rotational position”). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute an electronic actuator having the stator and rotor as taught by Kanamori for the electronic valve of Greenwalt to have,  

 Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute an electric actuator as taught by Kanamori for the actuator of Greenwalt, since it has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.
Regarding claim 11, Greenwalt and Kanamori disclose the multiple channels comprise: in Kanamori, a first channel (at 50A) formed through the slider; a second channel (at 50B) formed through the slider; and a third channel (58) formed in the slider, and when combined Greenwalt and Kanamori disclose wherein the discharge line input port, the first channel, and the indoor unit connection port define a first refrigerant flow path when the slider is in a first position and wherein the discharge line input port, the 
Regarding claim 12, Greenwalt and Kanamori disclose wherein the outdoor unit connection port, the third channel, and the suction line output port define a third refrigerant flow path when the slider is in the first position and wherein the indoor unit connection port, the third channel, and the suction line output port define a fourth refrigerant flow path when the slider is in the second position. This is considered as functional language and not given patentable weight.  "[A]pparatus claims cover what a device is, not what a device does."

Regarding claim 18, Greenwalt discloses a heat pump system (as shown in Figure 1) comprising: an indoor coil (24); an outdoor coil (20); a compressor (10); and 
a reversing valve (64,80, col. 3, lns. 51-56), wherein the reversing valve comprises: 
a housing (68) having multiple ports (attached to 62,67,66); a slider (75,78,83,84) positioned in the cavity of the housing, the slider having multiple channels (depending on the position of the slider, the slider has channels from 67 to 62 and from 67 to 65), wherein the multiple ports and the multiple channels define refrigerant flow paths between the compressor, and the indoor coil and the outdoor coil based on a position of the slider in the cavity of the housing.

Kanamori et al. teach the use of an electronic reversing valve (see Fig. 1) having, a slider (59) positioned in a cavity (the cavity in 90 that it is installed within) of the housing, the slider having a channel (58), wherein the multiple ports and the channel define refrigerant flow paths (from 32-33 as shown in Fig. 1 and from 33-31 as shown in Fig. 4) depending on a position of the slider in the cavity of the housing; 
a rotor (65, para.0032) positioned in the cavity of the housing; and
a shaft (61) attached to the rotor and to the slider, wherein the rotor is rotatable about a threaded portion (61N) of the shaft that is positioned in a threaded attachment hole (65N) of the rotor, wherein the shaft is moveable laterally within the cavity of the housing in response to a rotation of the rotor, and wherein the slider is moveable laterally within the cavity along with the shaft;
a stator (66) positioned outside of the housing, wherein the rotor is designed to rotate in response to a magnetic force generated by the stator (para.0032, the magnetic force is considered as being inherent with the relation of the rotor 65 and the stator 66, 
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute an electronic actuator having the stator and rotor as taught by Kanamori for the electronic valve of Greenwalt to have,  
a rotor positioned in the cavity of the housing; and a shaft attached to the rotor and to the slider, wherein the rotor is rotatable about a threaded portion of the shaft that is positioned in a threaded attachment hole of the rotor, wherein the shaft is moveable laterally within the cavity of the housing in response to a rotation of the rotor, and wherein the slider is moveable laterally within the cavity along with the shaft; a stator positioned outside of the housing, wherein the rotor is designed to rotate in response to a magnetic force generated by the stator, in order to have an actuator with a motor which is more compact than conventional ones which permits the suppression of power consumption (Kanamori, para.0003,0041). 
 Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute an electric actuator as taught by Kanamori for the actuator of Greenwalt, since it has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.

Regarding claim 19, Kanamori discloses the slider is moveable laterally away from the rotor when the rotor rotates in a first direction and wherein the slider is moveable laterally toward the rotor when the rotor rotates in a second direction that is .

Claim(s) 1, 2, 5, 8-14, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hansen III et al.  (US 6460567). Herein after “Hansen”.
Regarding claim 1, Hansen disclose an electronic reversing valve (10, see Fig. 3 and 1, and 8) for use in a heat pump system (col. 12, lns. 3-6), the electronic reversing valve comprising: 
a housing (311 in Fig 3, the remaining components of the housing are found in represented by numerals,644,645 and the vertical section of 645 in Figure 8, surrounding 42, in Fig.1, col. 4, lns. 27-29 defining, that Fig 3 is another embodiment of the present invention in Figure 1) having multiple ports (331,355,352); 
a slider (342) positioned in a cavity (the cavity in 322 that it is installed within) of the housing, the slider having a channel (330,329), wherein the multiple ports and the channel define refrigerant flow paths (from 317-319 or 317-315 as shown in Fig. 3, col.12,lns. 37-42) depending on a position of the slider in the cavity of the housing; 
a rotor (341,42, see Fig.3,1) positioned in the cavity of the housing; and
a shaft (335) attached to the rotor and to the slider, and wherein the slider is moveable laterally within the cavity along with the shaft,

Hansen is silent in Figures 3 and 1, to having that the rotor is rotatable about a threaded portion of the shaft that is positioned in a threaded attachment hole of the rotor, wherein the shaft is moveable laterally within the cavity of the housing in response to a rotation of the rotor, and wherein the slider is moveable laterally within the cavity along with the shaft.
Hansen however teaches, in Figure 8, the rotor is rotatable about a threaded portion (643) of the shaft that is positioned in a threaded attachment hole (634,641) of the rotor, wherein the shaft is moveable laterally within the cavity of the housing in response to a rotation of the rotor (col. 14, lns. 34-36) and having additional circuitry (col. 14, lns. 62-66) with sensors. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute a rotor and shaft portion with the additional circuitry and sensors, as taught by Hansen in Figure 8 for the rotor and shaft portion of Hansen in Figure 3, to have, the rotor being rotatable about a threaded portion of the shaft that is positioned in a threaded attachment hole of the rotor, wherein the shaft is moveable laterally within the cavity of the housing in response to a rotation of the rotor, and wherein the slider is moveable laterally within the cavity along with the shaft, in order to have an actuator with a motor where the position can be sensed, receive the feedback signal and respond to the positional information (col. 14, lns. 62-66). 

Regarding claim 5, Hansen disclose an end portion (Fig. 3, the lower end of 335) of the shaft is attached to the slider (within 343) and wherein the shaft is rotatable relative to the slider.
Regarding claim 8, Hansen disclose in Figures 3 and 1, the stator (48,58, as shown in Fig. 1) is annularly positioned around a portion (the vertical portion of 644 in Fig.8) of the housing such that the stator is at least partially aligned with the rotor.
Regarding claim 9, Hansen disclose comprising one or more bleed channels (343 is considered as one bleed channel) fluidly connecting the cavity of the housing with one or more channels of the multiple channels.
Regarding claim 10, Hansen disclose an electronic reversing valve (10, Fig. 3) disclose the multiple ports include: 
an outdoor unit connection port (314); 
an indoor unit connection port (318); 
a discharge line input port (312) designed to be fluidly coupled to a discharge port (313) of a compressor (col.12,lns.3-16) of the heat pump system; and 
a suction line output port (316) designed to be fluidly coupled to a suction port (317) of the compressor of the heat pump system.
Regarding claim 11, Hansen disclose the multiple channels comprise: a first channel (from 317-319 as shown in Fig. 3) formed through the slider; a second channel 
Regarding claim 12, Hansen as combined disclose wherein the outdoor unit connection port, the third channel, and the suction line output port define a third refrigerant flow path when the slider is in the first position and wherein the indoor unit connection port, the third channel, and the suction line output port define a fourth refrigerant flow path when the slider is in the second position. This is considered as functional language and not given patentable weight.  "[A]pparatus claims cover what a device is, not what a device does."
Regarding claim 13, Hansen disclose a rotor (341, see Fig. 3) and slider assembly (342,335) of an electronic reversing valve (see Fig. 3) “for use in a heat pump system” (col. 12, lns. 3-6), the rotor and slider assembly comprising:
a slider (342) having multiple channels (from 317 to 319 and from 317 to 315 as shown in Figure 3, the slider has these channels in that it is connected to them fluidly),
a rotor (341); and 

Hansen in Figure 3 is silent to having the rotor is rotatable about a threaded portion of the shaft that is positioned in a threaded attachment hole of the rotor. 
Hansen however teaches, in Figure 8, the rotor is rotatable about a threaded portion (643) of the shaft that is positioned in a threaded attachment hole (634,641) of the rotor, wherein the shaft is moveable laterally within the cavity of the housing in response to a rotation of the rotor (col. 14,lns. 34-36) and having additional circuitry (col. 14, lns. 62-66) with sensors. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute a rotor and shaft portion with the additional circuitry and sensors, as taught by Hansen in Figure 8 for the rotor and shaft portion of Hansen in Figure 3, to have, the rotor is rotatable about a threaded portion of the shaft that is positioned in a threaded attachment hole of the rotor, in order to have an actuator with a motor where the position can be sensed, receive the feedback signal and respond to the positional information (col. 14, lns. 62-66). 
Regarding claim 14, Hansen disclose the slider is moveable laterally away from the rotor when the rotor rotates in a first direction and wherein the slider is moveable laterally toward the rotor when the rotor rotates in a second direction that is opposite to the first direction (col.12, lns. 37-42).
Regarding claim 16, Hansen disclose that an end portion (in Figure 3, the end of 335 attached to 342) of the shaft is attached to the slider and wherein the shaft is rotatable relative to the slider (col.12, lns. 37-42).


Regarding claim 18, Hansen discloses a heat pump system (col. 12, lns. 3-6) comprising: an indoor coil (attached to 318); an outdoor coil (attached to 314); a compressor (attached to 313); and 
a reversing valve (10, Fig.3), wherein the reversing valve comprises: 
a housing (311 in Fig 3, the remaining components of the housing are found in represented by numerals,644,645 and the vertical section of 645 in Figure 8, surrounding 42, in Fig.1, col. 4, lns. 27-29 defining, that Fig 3 is another embodiment of the present invention in Figure 1) having multiple ports (attached to 331,355,352, at 313); a slider (342) positioned in the cavity of the housing, the slider having multiple channels (depending on the position of the slider, the slider has channels from 317-319 and from 317 to 315), wherein the multiple ports and the multiple channels define refrigerant flow paths between the compressor, and the indoor coil and the outdoor coil based on a position of the slider in the cavity of the housing,
the valve being an electronic reversing valve having, a rotor (341) positioned in the cavity of the housing; and a shaft (335) attached to the rotor and to the slider, and wherein the slider is moveable laterally within the cavity along with the shaft; a stator 
 
 Hansen in Figure 3, is silent to having wherein the rotor is rotatable about a threaded portion of the shaft that is positioned in a threaded attachment hole of the rotor, wherein the shaft is moveable laterally within the cavity of the housing in response to a rotation of the rotor.
Hansen however teaches, in Figure 8, the rotor is rotatable about a threaded portion (643) of the shaft that is positioned in a threaded attachment hole (634,641) of the rotor, wherein the shaft is moveable laterally within the cavity of the housing in response to a rotation of the rotor (col. 14, lns. 34-36) and having additional circuitry (col. 14, lns. 62-66) and sensors. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute a rotor and shaft portion with the additional circuitry and sensors, as taught by Hansen in Figure 8 for the rotor and shaft portion of Hansen in Figure 3, to have, the rotor is rotatable about a threaded portion of the shaft that is positioned in a threaded attachment hole of the rotor, in order to have an actuator with a motor where the position can be sensed, receive the feedback signal and respond to the positional information (col. 14, lns. 62-66). 
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute an electric actuator as taught by Hansen in Figure 8 for the actuator of Hansen in Figure 3, since it has been 

Regarding claim 19, Hansen disclose the slider is moveable laterally away from the rotor when the rotor rotates in a first direction and wherein the slider is moveable laterally toward the rotor when the rotor rotates in a second direction that is opposite to the first direction (col.12, lns. 37-42).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art not relied on disclose similar valves using a threaded motor system for moving a valve.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig Price, whose telephone number is (571)272-2712 or via facsimile (571)273-2712.  The examiner can normally be reached on Monday-Friday (8:00AM-4:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart can be reached at 571-272-4881 or Mary McManmon 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 

	
/CRAIG J PRICE/           Primary Examiner, Art Unit 3753